UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6286


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ADEWALE JOHNSON ALADEKOBA, a/k/a Jay Johnson, a/k/a Orlando
Percival McGregory, a/k/a Wally,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:93-cr-00018-WMN-3; 1:12-cv-000924-WMN)


Submitted:   July 25, 2013                     Decided: July 29, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Adewale Johnson Aladekoba, Appellant Pro Se. Jefferson McClure
Gray, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Adewale Johnson Aladekoba seeks to appeal the district

court’s order denying his motion to reconsider its order denying

his 28 U.S.C.A. § 2255 (West Supp. 2013) motion as successive

and unauthorized.         The order is not appealable unless a circuit

justice    or    judge   issues    a   certificate       of   appealability.          28

U.S.C. § 2253(c)(1)(B) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that   reasonable      jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El     v.   Cockrell,     537    U.S.       322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Aladekoba has not made the requisite showing.                      Accordingly,

we deny a certificate of appealability and dismiss the appeal.

            Additionally, we construe Aladekoba’s notice of appeal

and    informal    brief    as    an   application       to     file    a    second   or

                                            2
successive § 2255 motion.         United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).          In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:

      (1) newly discovered evidence that . . . would be
      sufficient to establish by clear and convincing
      evidence that no reasonable factfinder would have
      found the movant guilty of the offense; or

      (2) a new rule of constitutional law, made retroactive
      to cases on collateral review by the Supreme Court,
      that was previously unavailable.

28 U.S.C.A. § 2255(h) (West Supp. 2013).             Aladekoba’s claims do

not   satisfy   either    of   these   criteria.         Therefore,     we   deny

authorization to file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions    are    adequately    presented     in   the   materials

before   this   court    and   argument    would   not   aid    the   decisional

process.



                                                                       DISMISSED




                                       3